DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite  “in particular”. The term “in particular” is indefinite, unclear and vague.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants’ regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability. The claims includes both a broad and narrower definition, which renders the claim indefinite. 
Claim 14 recits “ branched alkyl having 1 to10 C atoms…. Branched or cyclic alkylene having 1 to 20 C atoms...” However, 1 or 2 C atoms cannot be branched or cyclic as recited in the claim.  Appropriate correction is required. 
Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)  being anticipated by Song et al. (US 2018/0187080 A1).
Regarding claims 1-6 and 16-20, Song et al. teach a LC medium ( Examples 1-6; compounds PCH and CCH; claims; paragraphs [0208-0258]; compounds; and paragraphs [0266-0267]) has positive dielectric anisotropy (see Example 1):

    PNG
    media_image1.png
    294
    355
    media_image1.png
    Greyscale
. The nematic LC host mixture N5 is formulated as follows: 
    PNG
    media_image2.png
    343
    337
    media_image2.png
    Greyscale
.  The LC medium contains no compounds selected from formulae 1A and 1B in which the radicals R1 and R2 have the definition indicated above and additionally one or both radicals R1 and R2 contain a C=C double bond, (e.g. Example 1 Δε 6.5 PCH-3 16.00%. PCH-301 10.00%, PCH-302 10.00% CCH-303 9.00% and CCH-501 8.00%) and also discloses methods for producing such an LC medium, the use of the LC medium for electrooptical purposes, and LC displays, which  is a TN , OCB, IPS or FFS display ( claim 30) containing this LC medium. Other well-known compounds may be included in LC medium ( see paragraphs [0224-0267]).
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)  being anticipated by Klasen-Memmer et al. (US 2018/0179446 A1).
Regarding claims 1-20, Klasen-Memmer et al.  teach a LC medium ( Claims; examples N1-N9; compounds PCH and CCH; paragraphs [0229-0299]) has positive dielectric anisotropy (see Example 1): 
    PNG
    media_image3.png
    301
    375
    media_image3.png
    Greyscale
.
Also, Klasen-memmer et al. disclose methods for producing such an LC medium, the use of the LC medium for electrooptical purposes, and LC displays, which  is a TN , OCB, IPS, posi-VA, UB-FFS or FFS display ( claim 24) containing this LC medium ( see claims and examples). Other well-known compounds may be included in LC medium such as formuale B2f  and /or B2i [0263-0264], formula B2a1 [0265], formula B2c1 [0269] and formula C [0288-0295].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Goebel et al. (US 2014/0061534 A1; see abstract, claims and examples ) teach a LC medium that has a positive dielectric anisotropy. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722